McMillian, Judge.
In Spectera, Inc. v. Wilson, 294 Ga. 23 (749 SE2d 704) (2013), the Supreme Court affirmed in part, reversed in part, and vacated in part this Court’s opinion in Spectera, Inc. v. Wilson, 317 Ga. App. 64 (730 SE2d 699) (2012). Therefore, our earlier judgment is vacated insofar as it was reversed or vacated, and the opinion of the Supreme Court is adopted in its stead. And the judgment of the trial court is affirmed in part and reversed in part for the reasons stated in the judgment of the Supreme Court.

Judgment affirmed in part and reversed in part.


Phipps, C. J., and Ellington, P. J., concur.